Title: From George Washington to Board of War, 15 September 1780
From: Washington, George
To: Board of War


                        

                            
                            Gntn
                            Head Qrs Septr the 15. 1780
                        
                        I have received the honor of Your Letters of the 7th & 9th Inst and, in consequence of the former I
                            wrote to Sir Henry Clinton on the 11th for the permit You request. As soon as it comes to hand it shall be forwarded to
                            the Board. It is much to be wished that circumstances would admit greater supplies being sent for the prisoners, as I am
                            very apprehensive they are materially wanted. Unfortunately the late affair near Camden has added considerably to the
                            number of the officers in the hands of the Enemy. Every thing I trust and am persuaded will be done, in the power of the
                            Board, from time to time, for the relief and accommodation of the prisoners in general. From a persuasion that a general
                            permit would not be granted for sending Cloathing &c.—I did not apply for one; but if the Board will give me
                            previous & timely notice I will always endeavour to obtain the necessary passports & I hope they will be granted
                            without delay. The Provisions necessary for the Seamen, is seldom or never included I believe; but only such Articles as
                            compose the Cargo.
                        The Letters & Papers from Genl Hamilton have not been sent to New York and will be put into the hands of
                            Doctor Shields to be delivered to Lt Coan.
                        I beg leave to inclose a Certificate respecting Capn  Van Dyke, who it seems was heretofore omitted to be
                            included in the Artillery Returns made in consequence of the Act of the 15th March 1779. I also inclose a Return of Van
                            Heer’s Officers & Men, made out agreable to that Act. He says he made one before, but not having received any of the
                            benefits proposed by the Resolution, he offers the present One from an apprehension that the former might have miscarried.
                            The Capn had likewise exhibited a Cloathing Return for his Troops, which I trouble the Board with as his Cloathing & that
                            of the Cavalry in general has been furnished by their order. I have the Honor &c.
                        
                            G. W.
                        
                        
                            P.S. I have heard Lt Coan is gone into New York. The letters from Genl Hamilton will be forwarded by
                                another conveyance.
                        
                    